Exhibit 10.3

Execution Copy

CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

by and among

MID-CON ENERGY GP, LLC

MID-CON ENERGY PARTNERS, LP

MID-CON ENERGY PROPERTIES, LLC

MID-CON ENERGY I, LLC

MID-CON ENERGY II, LLC

And

The “Founders” and

Other Members of Mid-Con Energy I, LLC and Mid-Con Energy II, LLC named herein

Dated as of December 20, 2011



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

This Contribution, Conveyance, Assumption and Merger Agreement, dated as of
December 20, 2011 (this “Agreement”), is by and among Mid-Con Energy GP, LLC, a
Delaware limited liability company (the “General Partner”), Mid-Con Energy
Partners, LP, a Delaware limited partnership (the “Partnership”), Mid-Con Energy
Properties, LLC, a Delaware limited liability company (“Mid-Con Properties”),
Mid-Con Energy I, LLC, a Delaware limited liability company (“Mid-Con I”),
Mid-Con Energy II, LLC, a Delaware limited liability company (“Mid-Con II”),
Messrs. Charles R. Olmstead, Jeffrey R. Olmstead and S. Craig George (each a
“Founder” and, collectively, the “Founders”) and certain other members of
Mid-Con I and Mid-Con II identified as the “Additional Members” on the signature
pages hereto (the “Additional Members”). The above-named entities are sometimes
referred to in this Agreement each as a “Party” and collectively as the
“Parties.” Capitalized terms used herein shall have the meanings assigned to
such terms in Article I.

RECITALS

WHEREAS, (i) Mid-Con I has the following limited liability company interests
outstanding: 332,500 Class A units, 392,422 Class B units and 35,296 Class C
units; and (ii) Mid-Con II has the following limited liability company interests
outstanding: 212,924 Class A units, 762,024 Class B units and 60,166 Class C
units;

WHEREAS, a portion of the purchase price paid by certain members for the
issuance of Class B and Class C units of Mid-Con I and Class A units of Mid-Con
II, respectively, was paid in the form of promissory notes (the “Mid-Con I
Promissory Notes” and “Mid-Con II Promissory Notes,” respectively) tendered to
Mid-Con I and Mid-Con II, respectively, by the members purchasing such units;

WHEREAS, certain members of Mid-Con I and Mid-Con II also purchased limited
liability company interests in Mid-Con Energy III, LLC, a Delaware limited
liability company (“Mid-Con III”), and Mid-Con Energy IV, LLC, a Delaware
limited liability company (“Mid-Con IV”), and paid for a portion of such
interests in the form of promissory notes (the “Mid-Con III Promissory Notes”
and “Mid-Con IV Promissory Notes,” respectively, and together with the Mid-Con I
Promissory Notes and the Mid-Con II Promissory Notes, the “Promissory Notes”)
tendered to Mid-Con III and Mid-Con IV, respectively;

WHEREAS, each member of Mid-Con I and Mid-Con II that is (i) an obligor under
any Promissory Notes with any amount of outstanding principal or interest and/or
(ii) an Accredited Holder (as defined below) is a party to this Agreement and
named on the signature pages hereto as an Additional Member;

WHEREAS, as further described below, the General Partner and the Organizational
Limited Partner (as defined below) have formed the Partnership, pursuant to the
Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”), for
the purpose of engaging in any business activity that is approved by the General
Partner and that lawfully may be conducted by a limited partnership organized
pursuant to the Delaware LP Act;



--------------------------------------------------------------------------------

WHEREAS, in order to accomplish the objectives and purposes of the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. Charles R. Olmstead, as the organizational member, formed the General
Partner, pursuant to the Delaware Limited Liability Company Act (the “Delaware
LLC Act”), and contributed $1,000 in exchange for all of the limited liability
company interests in the General Partner;

 

  2. the General Partner and S. Craig George, as the organizational limited
partner (the “Organizational Limited Partner”), formed the Partnership pursuant
to the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
and contributed $20 and $980, respectively, in exchange for a 2% general partner
interest and a 98% limited partner interest, respectively, in the Partnership;
and

 

  3. the Partnership formed Mid-Con Properties pursuant to the Delaware LLC Act
and contributed $1,000 in exchange for all of the limited liability company
interests in Mid-Con Properties.

WHEREAS, immediately prior to the consummation of the transactions contemplated
hereby (the “Closing”), Mid-Con II will acquire certain working interests in the
Cushing Field from J&A Oil Company, an Oklahoma corporation (“J&A Oil”), and
Charles R. Olmstead and certain commodity derivative contracts from J&A Oil
(together, the “Cushing Contribution”) for aggregate consideration of $6.0
million;

WHEREAS, concurrently with the Closing, each of the following matters will
occur:

 

  1. Mid-Con I and Mid-Con II will distribute working capital of approximately
$5.2 million in cash, in the aggregate, in accordance with the provisions of the
applicable Mid-Con LLC Agreement, which working capital includes the amounts to
be received by Mid-Con I and Mid-Con II upon the repayment of the Mid-Con I
Promissory Notes and the Mid-Con II Promissory Notes, respectively;

 

  2. Each of the Founders will contribute to the General Partner a portion of
his limited liability company interests in Mid-Con I and Mid-Con II having an
aggregate value equal to 0.667% of the equity value of the Partnership based
upon the pricing of its initial public offering (the “Partnership Equity Value”)
(each, a “GP Contribution Interest” and, collectively, “GP Contribution
Interests”) in exchange for one-third of the limited liability company interests
in the General Partner so that, collectively, the GP Contribution Interests will
have an aggregate value equal to 2.0% of the Partnership Equity Value;

 

  3. the General Partner will contribute the GP Contribution Interests to the
Partnership in exchange for 360,000 notional general partner units in the
Partnership representing a continuation of its 2.0% general partner interest in
the Partnership, and the Partnership will contribute the GP Contribution
Interests to Mid-Con Properties;

 

2



--------------------------------------------------------------------------------

  4. the public, through the Underwriters, will contribute $97,200,000 in cash
to the Partnership (or $90,396,000, net of the Underwriters’ discount of
$6,439,500 and the structuring fee of $364,500 payable to RBC Capital Markets,
LLC) in exchange for the issuance of 5,400,000 MLP Common Units by the
Partnership (representing a 30.0% aggregate limited partner interest in the
Partnership);

 

  5. Mid-Con I and Mid-Con II will each merge with and into Mid-Con Properties,
with Mid-Con Properties surviving as a wholly owned subsidiary of the
Partnership (the “Merger”), in exchange for the right of the members of Mid-Con
I and Mid-Con II to receive, in the aggregate, (i) 11,430,000 MLP Common Units
(as defined herein), (ii) $105.7 million in cash from the Partnership and,
(iii) upon the earlier to occur of the expiration of the Option Period (as
defined herein) or the exercise in full of the Over-Allotment Option (as defined
herein), (A) a number of additional MLP Common Units that is equal to the
excess, if any, of (x) 810,000 over (y) the aggregate number of MLP Common
Units, if any, actually purchased by and issued to the Underwriters (as defined
herein) pursuant to the exercise of the Over-Allotment Option on the Option
Closing Date(s) (as defined herein) (the “Additional MLP Common Units”), and
(B) the amount of cash, if any, contributed by the Underwriters to the
Partnership (net of the applicable Underwriters’ discount and structuring fee)
on the Option Closing Date(s) with respect to MLP Common Units purchased by and
issued to the Underwriters pursuant to each exercise of the Over-Allotment
Option (the “Option Net Cash Proceeds”); provided, that an aggregate of $4.0
million of such cash consideration otherwise distributable to the members of
Mid-Con I and Mid-Con II that are obligors under the Promissory Notes will be
reduced by and offset against (x) the full amount of outstanding principal and
interest on any Mid-Con I Promissory Notes or Mid-Con II Promissory Notes under
which such member is an obligor and (y) 50% of the amount of outstanding
principal and interest on any Mid-Con III Promissory Notes or Mid-Con IV
Promissory Notes under which such member is an obligor, except that in the case
of the Mid-Con III Promissory Notes under which each of the Founders is an
obligor, such reduction and offset shall be of the full amount of outstanding
principal and interest; provided, further, that a portion of such consideration
that the members of Mid-Con I and Mid-Con II that are “accredited investors” (as
defined in Rule 501(a) promulgated under the Securities Act of 1933, as amended
(the “Securities Act”)) and the Charles R. Olmstead 2011 Trust (each, an
“Accredited Holder”) are entitled to receive will be attributable to the
Additional MLP Common Units and/or the Option Net Cash Proceeds and shall not be
payable in full until the earlier to occur of the exercise of the Over-Allotment
Option in full or the expiration of the Option Period.

 

  6. Mid-Con Properties will borrow $45.0 million under its New Credit Facility
(as defined herein);

 

  7.

the Partnership will (a) repay the $20.2 million in indebtedness outstanding
under its Existing Credit Facilities (as defined herein), (b) pay transaction
expenses of approximately $10.3 million, (c) pay the aggregate consideration of
$6.0 million to J&A Oil and Charles R. Olmstead for the Cushing Contribution,
(d) subject to

 

3



--------------------------------------------------------------------------------

  the first proviso in paragraph 5 above, distribute the remaining $105.7
million in cash to the members of Mid-Con I and Mid-Con II in accordance with
Schedule A attached hereto as partial consideration for the Merger and, in part,
as a reimbursement of pre-formation capital expenditures made by Mid-Con I and
Mid-Con II; provided that the payments described in clauses (a), (b) and
(c) will be sourced from the borrowings under the New Credit Facility to the
maximum extent possible;

 

  8. immediately following the admission of a new limited partner to the
Partnership, the 98% limited partner interest in the Partnership held by the
Organizational Limited Partner will be redeemed and the initial capital
contribution of the Organization Limited Partner will thereupon be refunded;

 

  9. the agreements of limited partnership and the limited liability company
agreements of the General Partner and the Partnership will be amended and
restated to the extent necessary to reflect the applicable matters set forth
above and contained in this Agreement; and

 

  10. upon any exercise of the Over-Allotment Option, the Partnership will pay
the Option Net Cash Proceeds to the Accredited Holders, and upon expiration of
the Option Period, the Partnership will issue the Additional MLP Common Units,
if any, to the Accredited Holders; and

WHEREAS, the members or partners of the Parties have taken all corporate,
limited liability company and partnership action, as the case may be, required
to approve the transactions contemplated by this Agreement, including with
respect to the Merger.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

The terms set forth below in this Article I shall have the meanings ascribed to
them below or in the part of this Agreement referred to below:

“Code” means the Internal Revenue Code of 1986, as amended.

“Commission” means the U.S. Securities and Exchange Commission.

“Effective Time” means the effective time of the Merger.

“Existing Credit Facilities” means (i) the Amended and Restated Credit
Agreement, dated July 29, 2009, as amended, between Mid-Con I and BOKF, NA d/b/a
Bank of Oklahoma and (ii) the Amended and Restated Credit Agreement, dated
September 30, 2009, as amended, between Mid-Con II and BOKF, NA d/b/a Bank of
Oklahoma.

 

4



--------------------------------------------------------------------------------

“IPO” means the initial public offering of MLP Common Units, as contemplated in
the Registration Statement.

“IPO Price” means the price paid by investors in the IPO as indicated on the
cover page of the prospectus contained in the Registration Statement.

“Mid-Con I LLC Agreement” means the Limited Liability Company Agreement of
Mid-Con I, dated June 30, 2009, as amended.

“Mid-Con I Unit” means each Unit of Membership Interest of a Member of Mid-Con
I, as such terms are defined in the Mid-Con I LLC Agreement.

“Mid-Con II LLC Agreement” means the Limited Liability Company Agreement of
Mid-Con II, dated June 15, 2009, as amended.

“Mid-Con II Unit” means each Unit of Membership Interest of a Member of Mid-Con
II, as such terms are defined in the Mid-Con II LLC Agreement.

“Mid-Con LLC Agreements” means the Mid-Con I LLC Agreement and the Mid-Con II
LLC Agreement.

“MLP Common Units” means the common units representing limited partner interests
in the Partnership.

“New Credit Facility” means the Credit Agreement, dated December 20, 2011 by and
among Mid-Con Energy Properties, as the borrower, Royal Bank of Canada, as
administrative agent and collateral agent, and the lenders named therein.

“Option Closing Date” means the date of the closing of any issuance of any MLP
Common Units pursuant to an exercise of the Over-Allotment Option.

“Option Period” means the period during which the Over-Allotment Option is
exercisable pursuant to the Underwriting Agreement.

“Over-Allotment Option” means the Underwriters’ option to purchase up to an
additional 810,000 MLP Common Units.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated December 20, 2011.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-176265), as amended and effective at
Closing.

“Underwriters” means those underwriters listed in the Underwriting Agreement.

“Underwriting Agreement” means that certain Underwriting Agreement, dated as of
December 14, 2011, between RBC Capital Markets, LLC, Raymond James & Associates,
Inc. and Wells Fargo Securities, LLC, as representatives of the Underwriters,
the General Partner, the Partnership, Mid-Con Properties, Mid-Con I and Mid-Con
II.

 

5



--------------------------------------------------------------------------------

ARTICLE II

CONTRIBUTIONS, MERGER AND ACKNOWLEDGEMENTS

Section 2.1 Distribution of Working Capital. (a) Mid-Con I hereby grants,
distributes, bargains, conveys, assigns, transfers, sets over and delivers
$5,273,784 in cash of working capital (which includes amounts to be received
upon the repayment of the Mid-Con I Promissory Notes) to the holders of Mid-Con
I Units, in accordance with the provisions of the Mid-Con I LLC Agreement, and
(b) Mid-Con II hereby grants, distributes, bargains, conveys, assigns,
transfers, sets over and delivers $35,789 in cash of working capital (which
includes amounts to be received upon the repayment of the Mid-Con II Promissory
Notes) to the holders of Mid-Con II Units, to be distributed in accordance with
the provisions of the Mid-Con II LLC Agreement.

Section 2.2 Contribution of the GP Contribution Interests by the Founders to the
General Partner. Each of the Founders hereby grants, distributes, bargains,
conveys, assigns, transfers, sets over and delivers to the General Partner, its
successors and assigns, for its and their own use forever, all right, title and
interest in and to his respective GP Contribution Interest, and the General
Partner hereby accepts such GP Contribution Interests.

Section 2.3 Contribution of the GP Contribution Interests by the General Partner
to the Partnership. The General Partner hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the Partnership, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the GP Contribution Interests, as a capital contribution,
in exchange for 360,000 notional general partner units representing a
continuation of its 2.0% general partner interest in the Partnership, and the
Partnership hereby accepts the GP Contribution Interests as a contribution to
the capital of the Partnership.

Section 2.4 Contribution of the GP Contribution Interests by the Partnership to
Mid-Con Properties. The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to Mid-Con Properties, its
successors and its assigns, for its and their own use forever, all right, title
and interest in and to the GP Contribution Interests, and Mid-Con Properties
hereby accepts such GP Contribution Interests.

Section 2.5 Underwriters’ Cash Contribution. The Parties acknowledge that the
public, through the Underwriters, has made a capital contribution to the
Partnership of $97,200,000 in cash ($90,396,000 net to the Partnership after the
underwriting discount (the “Spread”) of $6,439,500 and the structuring fee of
$364,500 payable to RBC Capital Markets, LLC) in exchange for the issuance by
the Partnership to the Underwriters of 5,400,000 MLP Common Units, representing
a 30.0% limited partner interest in the Partnership.

Section 2.6 Merger of Mid-Con I and Mid-Con II with and into Mid-Con Properties.
The Parties acknowledge that after satisfaction or, to the extent permitted
hereunder, waiver of all conditions to the Merger, Mid-Con Properties shall file
a certificate of merger, in the form attached hereto as Exhibit A with the
Secretary of State of the State of Delaware and,

 

6



--------------------------------------------------------------------------------

pursuant thereto, Mid-Con I and Mid-Con II will merge with and into Mid-Con
Properties, the separate existence of Mid-Con I and Mid-Con II will cease and
Mid-Con Properties will survive and continue to exist as a Delaware limited
liability company, such that immediately following the Merger, Mid-Con
Properties will be a direct, wholly owned subsidiary of the Partnership. This
Agreement shall serve as an agreement of merger with respect to the Merger
pursuant to Section 18-209 of the Delaware LLC Act. The certificate of formation
and limited liability company agreement of Mid-Con Properties in effect at the
time of the Merger shall be the certificate of formation and limited liability
company agreement of Mid-Con Properties immediately following the Merger, unless
and until amended in accordance with their terms and applicable law.

Section 2.7 Borrowing Under New Credit Facility. The Parties acknowledge that
Mid-Con Properties has entered into the New Credit Facility and borrowed $45.0
million thereunder.

Section 2.8 Repayment of Outstanding Indebtedness, Payment of Transaction
Expenses and Payment of Purchase Consideration. The Parties acknowledge (a) the
repayment by the Partnership of an aggregate of $20.2 million in indebtedness
outstanding under the Existing Credit Facilities, (b) the payment by the
Partnership, in connection with the transactions contemplated hereby, of
estimated transaction expenses in the amount of approximately $10.3 million
(exclusive of the Spread and the structuring fee) and (c) the payment by the
Partnership of aggregate consideration of $6.0 million to J&A Oil and Mid-Con
Operating in exchange for the Cushing Contribution; provided that each of such
payments shall be sourced to borrowings under the New Credit Facility to the
maximum extent possible.

Section 2.9 Redemption of the Initial Limited Partner Interest in the
Partnership and the Return of Initial Capital Contribution. The Partnership (a)
hereby redeems the 98% limited partner interest in the Partnership held by the
Organizational Limited Partner and (b) hereby refunds and distributes to the
Organizational Limited Partner the initial capital contribution made to the
Partnership along with 98.0% of any interest or other profit that resulted from
the investment or other use of such initial capital contribution. Upon the
payment set forth in subsection (b) of the immediately preceding sentence and
following the admission of an additional limited partner to the Partnership, the
Organizational Limited Partner shall cease to be partner of the Partnership and
shall not be entitled to any further payment by the Partnership, including any
amount pursuant to Section 17-604 of the Delaware Act.

Section 2.10 Cancellation of GP Contribution Interests. Notwithstanding anything
to the contrary in this Agreement, at Closing, the GP Contribution Interests
held by Mid-Con Properties shall automatically be cancelled.

ARTICLE III

ADDITIONAL PROVISIONS RELATING TO THE MERGER

Section 3.1 Merger Consideration.

(a) By virtue of the Merger, at the Effective Time, (i) the Mid-Con I Units
issued and outstanding immediately prior to the Effective Time shall be
converted into

 

7



--------------------------------------------------------------------------------

the right to receive, in the aggregate, (A) $65,989,051 in cash from the
Partnership and 6,432,845 MLP Common Units and, (B) upon the expiration of the
Option Period, up to 455,871 Additional MLP Common Units or, upon any prior
exercise of the Over-Allotment Option, a proportionate amount of the resulting
Option Net Cash Proceeds, and (ii) the Mid-Con II Units issued and outstanding
immediately prior to the Effective Time shall be converted into the right to
receive, in the aggregate, (A) $39,639,234 in cash from the Partnership and
4,997,155 MLP Common Units and, (B) upon the expiration of the Option Period, up
to 354,129 Additional MLP Common Units or, upon any prior exercise of the
Over-Allotment Option, a proportionate amount of the resulting Option Net Cash
Proceeds; provided, that an aggregate of $4.0 million of such cash consideration
otherwise payable to the members of Mid-Con I and Mid-Con II that are obligors
under the Promissory Notes will be reduced by and offset against (x) the full
amount of outstanding principal and interest on any Mid-Con I Promissory Notes
or Mid-Con II Promissory Notes under which such member is an obligor and (y) 50%
of the amount of outstanding principal and interest on any Mid-Con III
Promissory Notes or Mid-Con IV Promissory Notes under which such member is an
obligor, except that in the case of the Mid-Con III Promissory Notes under which
each of the Founders is an obligor, such reduction and offset shall be of the
full amount of outstanding principal and interest;

(b) The holders of Mid-Con I Units and Mid-Con II Units shall receive the
following consideration, per Mid-Con I Unit and Mid-Con II Unit, respectively,
pursuant to (A) the distribution of working capital pursuant to Sections 2.1(a)
and 2.1(b) above and the Mid-Con LLC Agreements and (B) Sections 3.1(a)(i) and
3.1(a)(ii) above and the Mid-Con LLC Agreements:

(i) Each holder of Class A Mid-Con I Units and Class A Mid-Con II Units shall
receive, in the aggregate, the amount of cash set forth on Schedule A opposite
such holder’s name;

(ii) Each holder of Class B Mid-Con I Units or Class C Mid-Con I Units that is
an Accredited Holder shall receive (A) $78.81789 in cash, (B) 15.834441 MLP
Common Units and (C) 1.087862 Additional MLP Common Units per Class B Mid-Con I
Unit or Class C Mid-Con II Unit, as the case may be; provided, to the extent the
Over-Allotment Option is exercised, each such holder shall receive $16.74 in
cash in lieu of each Additional MLP Common Unit;

(iii) Each holder of Class B Mid-Con I Units or Class C Mid-Con I Units that is
not an Accredited Holder shall receive $362.09724 in cash per Class B Mid-Con I
Unit or Class C Mid-Con I Unit, as the case may be;

(iv) Each holder of Class B Mid-Con II Units or Class C Mid-Con II Units that is
an Accredited Holder shall receive (A) $14.157372 in cash, (B) 6.568560 MLP
Common Units and (C) 0.451275 Additional MLP Common Units per Class B Mid-Con II
Unit or Class C Mid-Con II Unit, as the case may be; provided, to the extent the
Over-Allotment Option is exercised, each such holder shall receive $16.74 in
cash in lieu of each Additional MLP Common Unit;

 

8



--------------------------------------------------------------------------------

(v) Each holder of Class B Mid-Con II Units or Class C Mid-Con II Units that is
not an Accredited Holder shall receive $131.669410 in cash per Class B Mid-Con
II Unit or Class C Mid-Con II Unit, as the case may be;

provided, however, that Schedule B hereto sets forth for each holder of Mid-Con
I Units and Mid-Con II Units that is an obligor under any Promissory Notes, the
amount of the reduction and offset pursuant to the proviso in Section 3.1(a)
above in the amount of cash consideration otherwise payable to such holder
pursuant to this Section 3.1(b).

(c) Notwithstanding the foregoing provisions of Section 3.1, each of the
Accredited Holders hereby acknowledges and agrees that the consideration that
such Accredited Holders is entitled to receive pursuant to Sections 3.1(a)(i)(B)
and 3.1(a)(ii)(B), as further described in Sections 3.1(b)(ii) and (b)(iv),
shall not be payable in full until the earlier to occur of the exercise of the
Over-Allotment Option in full or the expiration of the Option Period.

Section 3.2 No Fractional MLP Common Units. No certificates or scrip of the MLP
Common Units representing fractional MLP Common Units or book-entry credit of
the same shall be issued upon the surrender for exchange of Mid-Con I Units and
Mid-Con II Units. Notwithstanding any other provision of this Article III, each
holder of Mid-Con I Units or Mid-Con II Units exchanged in the Merger, who would
otherwise have been entitled to receive a fraction of an MLP Common Unit (after
taking into account all Mid-Con I and Mid-Con II Units delivered by such
holder), shall receive, in lieu thereof, cash (without interest rounded to the
nearest whole cent) in an amount equal to the product of (i) the IPO Price per
MLP Common Unit and (ii) the fraction of an MLP Common Unit that such holder
would otherwise be entitled to receive pursuant to this Article III.

Section 3.3 No Further Rights in Mid-Con I and Mid-Con II. All Mid-Con I Units
and Mid-Con II Units, when converted in the Merger, shall cease to be
outstanding and shall automatically be cancelled and cease to exist. After the
Effective Time, each holder of such Mid-Con I Units and Mid-Con II Units shall
cease to have any rights with respect thereto, except to receive the
consideration specified in Sections 3.1 and 3.2.

Section 3.4 Withholding. Each of the Partnership and Mid-Con Properties shall be
entitled to deduct and withhold from the consideration otherwise payable to the
Mid-Con I unitholders and the Mid-Con II unitholders pursuant to this Article
III such amounts as the Partnership or Mid-Con Properties is required to deduct
and withhold under the Code or any state, local or foreign tax law, with respect
to such payment. To the extent that amounts are so withheld, such amounts shall
be treated for all purposes of this Agreement as having been paid the holders of
Mid-Con I Units or Mid-Con II Units, as the case may be, in respect of whom such
deduction and withholding was made.

Section 3.5 Tax Treatment of Merger. For federal income tax purposes, the merger
of each of Mid-Con I and Mid-Con II into Mid-Con Properties shall be treated as
an “assets over” partnership merger within the meaning of Treasury Regulations
Section 1.708-1(c)(3)(i). To the extent that any member of Mid-Con I or Mid-Con
II receives only cash consideration in connection with the Merger, such member
shall be treated as selling its limited liability company

 

9



--------------------------------------------------------------------------------

interests in Mid-Con I and/or Mid-Con II to Mid-Con Properties in exchange for
such cash consideration in accordance with Treasury Regulations
Section 1.708-1(c)(4). By the receipt of the cash consideration, each such
member agrees and consents to treat the transaction as a sale of such limited
liability company interest pursuant to Treasury Regulations
Section 1.708-1(c)(4) and this Section 3.5.

Section 3.6 Restrictive Legend. The certificates evidencing MLP Common Units
issued to the Mid-Con I unitholders and Mid-Con II unitholders pursuant to this
Article III shall be characterized as “restricted securities” under the federal
securities laws and, in addition to any legend required under the Partnership
Agreement, shall bear the following legend:

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale except
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”

Section 3.7 Transfer, Conveyance and Assumption. At the Effective Time, Mid-Con
Properties shall continue in existence as the surviving limited liability
company, and without further transfer, succeed to and possess all of the rights,
privileges and powers of Mid-Con I and Mid-Con II, and all of the assets and
property of whatever kind and character of Mid-Con I and Mid-Con II shall vest
in Mid-Con Properties without further act or deed; thereafter, Mid-Con
Properties, as the surviving limited liability company, shall be liable for all
of the liabilities and obligations of Mid-Con I and Mid-Con II, and any claim or
judgment against Mid-Con I or Mid-Con II may be enforced against the Mid-Con
Properties, as the surviving limited liability company, in accordance with
Section 18-209 of the Delaware LLC Act.

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (a) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (b) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (c) more fully and
effectively to carry out the purposes and intent of this Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender, shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

Section 5.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 5.3 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 5.4 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 5.5 Choice of Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, interpreted, construed and enforced in
accordance with the laws of the State of Delaware, without regard to rules or
principles of conflicts of law requiring the application of the law of another
State.

Section 5.6 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

 

11



--------------------------------------------------------------------------------

Section 5.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 5.8 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

Section 5.9 Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of sale”
or “assignment” of the assets and interests referenced herein.

[Signature Pages Follow]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

MID-CON ENERGY GP, LLC By:  

/s/ Charles. R. Olmstead

Name:   Charles R. Olmstead Title:   Chief Executive Officer MID-CON ENERGY
PARTNERS, LP By:   Mid-Con Energy GP, LLC   its general partner By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:   Chief Executive Officer MID-CON PROPERTIES,
LLC By:  

Mid-Con Energy Partners, LP

its sole member

By:   Mid-Con Energy GP, LLC   its general partner By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:   Chief Executive Officer MID-CON ENERGY I,
LLC By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:   MID-CON ENERGY II, LLC By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:  

 

SIGNATURE PAGE TO CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

1 of 7



--------------------------------------------------------------------------------

FOUNDERS:

/s/ Charles R. Olmstead

Charles R. Olmstead

/s/ Jeffrey R. Olmstead

Jeffrey R. Olmstead

/s/ S. Craig George

S. Craig George ADDITIONAL MEMBERS: YORKTOWN ENERGY PARTNERS VIII, L.P. By:  
Yorktown VIII Company LP,   Its general partner By:   Yorktown VIII Associates
LLC,   Its general partner By:  

/s/ Peter A. Leidel

Name:   Peter A. Leidel Title:   Member YORKTOWN ENERGY PARTNERS VI, L.P. By:  
Yorktown VI Company LP,   Its general partner By:   Yorktown VI Associates LLC,
  Its general partner By:  

/s/ Peter A. Leidel

Name:   Peter A. Leidel Title:   Member

 

SIGNATURE PAGE TO CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

2 of 7



--------------------------------------------------------------------------------

YORKTOWN ENERGY PARTNERS VII, L.P. By:   Yorktown VII Company LP,   Its general
partner By:   Yorktown VII Associates LLC,   Its general partner By:  

/s/ Peter A. Leidel

Name:   Peter A. Leidel Title:   Member COSCO INVESTMENTS L.P. By:  

/s/ Cameron O. Smith

Name:   Cameron O. Smith Title:   General Partner J&A OIL COMPANY, LLC By:  

/s/ Charles R. Olmstead

Name:   Charles R. Olmstead Title:   Manager CHARLES R. OLMSTEAD 2011 TRUST

/s/ Ann O. Weber

Ann O. Weber Trustee

/s/ Robert G. Olmstead

Robert G. Olmstead

/s/ Kathleen Olmstead

Kathleen Olmstead

/s/ William C. Olmstead

William C. Olmstead

 

SIGNATURE PAGE TO CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

3 of 7



--------------------------------------------------------------------------------

GEORGE ENERGY PARTNERS, LLC By:  

/s/ S. Craig George

Name:   S. Craig George Title:   Managing Partner RAYMOND E. PENICK LIVING TRUST

/s/ Shirley G. Penick

Shirley G. Penick, Co-Trustee

/s/ Raymond E. Penick

Raymond E. Penick Co-Trustee JONES REVOCABLE TRUST

/s/ Robbin W. Jones

Robbin William Jones Co-Trustee of the Jones Revocable Trust

/s/ Roasalind Jones

Rosalind Jones Co-Trustee of the Jones Revocable Trust

/s/ James S. McGhay

James S. McGhay

/s/ W. R. McPhail

William R. McPhail

/s/ David Culbertson

David Culbertson

/s/ Larry D. Morphew

Larry D. Morphew

 

SIGNATURE PAGE TO CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

4 of 7



--------------------------------------------------------------------------------

/s/ Larry D. Morphew

Larry D. Morphew Trustee of Ray Epperley Living Trust

/s/ Rhonda L. Stacy

Rhonda L. Stacy

/s/ B. Nick Abbott

B. Nick Abbott

/s/ Ralph W. Everett

Ralph W. Everett

/s/ Lisa R. Ingle

Lisa R. Ingle

/s/ Traci M. Harvel

Traci M. Harvel

/s/ Amber L. Hudson

Amber I. Hudson

/s/ Curtis D. Morphew

Curtis D. Morphew

/s/ Henry P. Wilkins

Henry P. Wilkins

/s/ Billy C. Richardson

Billy C. Richardson

 

SIGNATURE PAGE TO CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

5 of 7



--------------------------------------------------------------------------------

/s/ Summer C. White

Summer C. White

/s/ Amber R. Day

Amber R. Day

/s/ David Shane Shipman

David Shane Shipman

/s/ Oscar W. Wynn

Oscar W. Wynn

/s/ Sherry L. Morgan

Sherry L. Morgan

/s/ Andrew R. Grimm

Andrew R. Grimm

/s/ Michelle R. Weaver

Michelle R. Weaver

/s/ Ryan M. Logsdon

Ryan M. Logsdon

/s/ Danny T. Campbell

Danny T. Campbell

/s/ Jake T. Horine

Jake T. Horine

/s/ Dan Eyler

Dan Eyler

/s/ Jeff Pankow

Jeff Pankow

 

SIGNATURE PAGE TO CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

6 of 7



--------------------------------------------------------------------------------

/s/ David Donaldson

David Donaldson

/s/ Jeffrey Morphew

Jeffrey Morphew

 

SIGNATURE PAGE TO CONTRIBUTION, CONVEYANCE, ASSUMPTION AND MERGER AGREEMENT

7 of 7



--------------------------------------------------------------------------------

EXHIBIT A

STATE OF DELAWARE

CERTIFICATE OF MERGER OF

DOMESTIC LIMITED LIABILITY COMPANIES

Pursuant to Title 6, Section 18-209 of the Delaware Limited Liability Act, the
undersigned limited liability company executes the following Certificate of
Merger:

FIRST: The name of the surviving limited liability company is Mid-Con Energy
Properties, LLC (the “Surviving LLC”) and the names of the limited liability
companies being merged into this surviving limited liability company are (i)
Mid-Con Energy I, LLC and (ii) Mid-Con Energy II, LLC (jointly, the
“Non-Surviving LLCs”). The jurisdiction of formation of each of Mid-Con Energy
Properties, LLC, Mid-Con Energy I, LLC and Mid-Con Energy II, LLC, is Delaware.

SECOND: An agreement of merger (the “Agreement of Merger”) has been approved,
and executed by the Surviving LLC and each of the Non-Surviving LLCs.

THIRD: The name of the surviving limited liability company is Mid-Con Energy
Properties, LLC.

FOURTH: The merger of the Non-Surviving LLCs into the Surviving LLC is to become
effective immediately upon the filing of this Certificate of Merger.

FIFTH: The Agreement of Merger is on file at 2431 E. 61st Street, Suite 850,
Tulsa, Oklahoma 74136, the place of business of the Surviving LLC.

SIXTH: A copy of the Agreement of Merger will be furnished by the Surviving LLC,
on request and without cost, to any member of the Surviving LLC or a
Non-Surviving LLC.

IN WITNESS WHEREOF, Mid-Con Energy Properties, LLC has caused this certificate
to be signed by an authorized person, 20th day of December 2011.

 

MID-CON ENERGY PROPERTIES, LLC By:      

Charles R. Olmstead

Authorized Person

 

Exhibit A